Exhibit 10.1

 

TABULA RASA HEALTHCARE, INC.,
CAREKINESIS, INC.,
CAREVENTIONS, INC.,
CAPSTONE PERFORMANCE SYSTEMS, LLC,
J. A. ROBERTSON, INC.,
MEDLIANCE LLC,

CK SOLUTIONS, LLC,

TRCRD, INC.,
TRSHC HOLDINGS, LLC,

SINFONIA HEALTHCARE CORPORATION,

AND

SINFONIARX, INC.

 

WESTERN ALLIANCE BANK

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
September 6, 2017, by and among (i) CAREKINESIS, INC., a Delaware corporation
(“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware corporation
(“Parent”), CAREVENTIONS, INC., a Delaware corporation (“Careventions”),
CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited liability company
(“Capstone”), J. A. ROBERTSON, INC., a California corporation (“Robertson”),
MEDLIANCE LLC, an Arizona limited liability company (“Medliance”), CK SOLUTIONS,
LLC, a Delaware limited liability company (“CK Solutions”), TRCRD, INC., a
Delaware corporation (“TRCRD”), TRSHC HOLDINGS, LLC, a Delaware limited
liability company (“TRSHC”), SINFONIA HEALTHCARE CORPORATION, a Delaware
corporation (“Sinfonia”), and SINFONIARX, INC., an Arizona corporation
(“SinfoniaRX”; Parent, CareKinesis, Careventions, Capstone, Robertson,
Medliance, CK Solutions, TRCRD, TRSHC, Sinfonia, and SinfoniaRX are each
referred to herein as a “Borrower”, and collectively, as the “Borrowers”),
(ii) the several banks and other financial institutions or entities from time to
time party to this Agreement (each a “Lender” and, collectively, the “Lenders”),
and (iii) WESTERN ALLIANCE BANK, an Arizona corporation, as
successor-in-interest to BRIDGE BANK, NATIONAL ASSOCIATION (“Bank”), as a Lender
and as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”).

 

RECITALS

 

A.            Bank and Borrowers entered into that certain Loan and Security
Agreement dated as of April 29, 2015 (as the same has been amended, modified,
supplemented, renewed, or otherwise modified, from to time, the “Prior Loan
Agreement”).  Pursuant to the Prior Loan Agreement, Bank made certain loans and
other credit accommodations available to Borrowers.

 

B.            Borrowers have requested, and Bank has agreed, that Bank replace,
amend and restate the Prior Loan Agreement in its entirety.

 

C.            Borrowers wish to obtain credit from time to time from Lenders,
and Lenders desire to extend credit to Borrowers.  This Agreement sets forth the
terms on which Lenders will advance credit to Borrowers, and Borrowers will
repay the amounts owing to Administrative Agent and the Lenders.

 

AGREEMENT

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all

 

--------------------------------------------------------------------------------


 

merchandise returned to or reclaimed by a Borrower and such Borrower’s Books
relating to any of the foregoing.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of one hundred percent (100%) of the equity
interests of any Person or otherwise causing any Person to become a Subsidiary
of a Borrower, or (c) a merger or consolidation or any other combination with
another Person.

 

“Administrative Agent” means Bank, as the administrative agent under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.

 

“Administrative Agent Expenses” means all:  reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the preparation, negotiation, administration, and enforcement of the Loan
Documents; Collateral audit fees; and Administrative Agent’s reasonable
attorneys’ fees and expenses incurred in amending, enforcing or defending the
Loan Documents (including fees and expenses of appeal), incurred before, during
and after an Insolvency Proceeding, whether or not suit is brought.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affected Lender” is defined in Section 2.12.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Aggregate Exposure” means, as to any Lender at any time, the unused
Commitments, and the aggregate principal amount of its outstanding Advances.

 

“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Applicable Margin” means, for any date, the rate per annum set forth below, as
determined by the Administrative Agent for each month from Borrowers’ monthly
financial statements and corresponding Compliance Certificate delivered to
Administrative Agent pursuant to Section 6.3:

 

Level

 

Leverage Ratio

 

Applicable Margin

 

I

 

< 1.00:1.00

 

(0.25

)%

II

 

< 2.00:1.00

 

0.0

%

III

 

> 2.00:1.00

 

0.25

%

 

2

--------------------------------------------------------------------------------


 

Until the third (3rd) Business Day after the delivery of the monthly financial
statements and corresponding Compliance Certificate for the month ending
August 31, 2017 pursuant to Section 6.3, the margins shall be determined as if
Level II were applicable.  From and after the delivery of such monthly financial
statements and corresponding Compliance Certificate, the margins shall be
subject to increase or decrease upon receipt by Administrative Agent, pursuant
to Section 6.3, of the monthly financial statements and corresponding Compliance
Certificate for the last month (commencing with the monthly financial statements
and corresponding Compliance Certificate delivered for the month ending
August 31, 2017), which change shall be effective on the third (3rd) Business
Day following receipt.  If any such monthly financial statement or Compliance
Certificate due has not been received on the date due, then, at the option of
Administrative Agent or Requisite Lenders, the margins shall be determined as if
Level III were applicable, from such due date until the third (3rd) Business Day
following actual receipt.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.1), and accepted by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefitted Lender” is defined in Section 14.13.

 

“Borrower’s Books” means all of a Borrower’s books and records including: 
ledgers; records concerning a Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Borrowing Date” means any Business Day specified by the Borrowers in a Loan
Advance Request Form as a date on which the Borrowers requests the Lenders to
make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash Management Sublimit” means a sublimit for cash management transactions
under

 

3

--------------------------------------------------------------------------------


 

the Revolving Line pursuant to Section 2.1(b).

 

“Change in Control” shall mean a transaction in which (i) any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of a
Borrower, who did not have such power before such transaction, or (ii) Parent
ceases to directly or indirectly own all of the outstanding capital stock of any
other Borrower.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Commitment” means, as to any Lender, its Revolving Commitment.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Administrative Agent in good faith; provided, however,
that such amount shall not in any event exceed the maximum amount of the
obligations under the guarantee or other support arrangement.

 

“Contracts” means subscription license contracts, maintenance contracts and
support contracts of a Borrower.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means each Advance, use of the Cash Management Sublimit, the
International Sublimit, or any other extension of credit by the Lenders for the
benefit of Borrowers hereunder.

 

4

--------------------------------------------------------------------------------


 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or
result in an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrowers, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.13(b)) upon delivery of written notice of such determination to the
Borrowers and each Lender.

 

“Discharge of Obligations” means, subject to Section 14.15, the satisfaction of
the Obligations by the payment in full, in of the principal of and interest on
or other liabilities

 

5

--------------------------------------------------------------------------------


 

relating to each Loan, all fees and all other expenses or amounts payable under
any Loan Document (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), to the extent
the aggregate Commitments of the Lenders are terminated.

 

“EBITDA” means, for any period, the sum of (a) net income (or net loss)
attributable to the Borrowers, but excluding net income (or net loss)
attributable to non-controlling interests (calculated before extraordinary
items) during such period, plus (b) the result of the following, in each case
(unless otherwise indicated) to the extent included in determining such net
income (or net loss):  (i) interest expense (including that portion attributable
to capital leases in accordance with GAAP and capitalized interest) during such
period; plus (ii) income taxes accruing, paid or payable during such period;
plus (iii) depreciation and amortization expense; plus (iv) non-cash
stock-compensation based expenses; plus (v) change in the fair value related to
Permitted Acquisition related consideration expenses.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority” any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 14.1(b)(iii), 14.1(b)(v), and 14.1(b)(vi) (subject to
such consents, if any, as may be required under Section 14.1(b)(iii)).

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“ERISA Affiliate” each business or entity which is, or within the last six years
was, a member of a “controlled group of corporations,” under “common control” or
an “affiliated service group” with any Loan Party within the meaning of
Section 414(b), (c) or (m) of the Code, required to be aggregated with any Loan
Party under Section 414(o) of the Code, or is, or within the last six years was,
under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event” any of (a) a reportable event as defined in Section 4043 of ERISA
with

 

6

--------------------------------------------------------------------------------


 

respect to a Pension Plan, excluding, however, such events as to which the PBGC
by regulation has waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; (b) the applicability
of the requirements of Section 4043(b) of ERISA with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension Plan where
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4245 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) the imposition of liability on any Loan Party or
any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Pension Plan, or the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Pension Plan; (l) the occurrence of a non exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or
(1) or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan or the assets thereof, or against
any Loan Party or any Subsidiary thereof in connection with any such Pension
Plan; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

 

7

--------------------------------------------------------------------------------


 

“ERISA Funding Rules” the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule” the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in any such case (i) to the extent
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) to the extent constituting Other Connection Taxes;
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.10) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.8 amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.8(f); and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facilities” means the Revolving Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

“Foreign Exchange Reserve Percentage” is defined in Section 2.1(c)(ii) hereof.

 

“Foreign Lender” means (a) if the Borrowers are a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrowers are not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are resident for tax

 

8

--------------------------------------------------------------------------------


 

purposes.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“FX Amount” is defined in Section 2.1(c)(ii) hereof.

 

“FX Contracts” are defined in Section 2.1(c)(ii) hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group Members” means the collective reference to the Borrowers and their
respective Subsidiaries.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following:  Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties payable to a Borrower arising from such use to the extent
permitted by such license or rights; all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents; and all proceeds and products of
the foregoing, including without limitation all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing.

 

9

--------------------------------------------------------------------------------


 

“International Sublimit” means a sublimit for foreign exchange services and
export, import, and standby letters of credit under the Revolving Line pursuant
to Section 2.1(c).

 

“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and a Borrower’s Books relating to any
of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

“Lenders” is defined in the preamble hereof, the Persons listed on Schedule 1.1,
or any other Person that shall have become a Lender hereunder pursuant to the
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.

 

“Letter of Credit” or “Letters of Credit” is defined in
Section 2.1(c)(ii) hereof.

 

“Leverage Ratio” is a ratio of (i) the consolidated outstanding principal
balance of all Obligations, to (ii) EBITDA.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Liquidity Event” means any one of the following:  (i) the sale or other
disposition of all or substantially all of Borrowers’ assets (other than to
another Borrower), (ii) a Change in Control, (iii) Parent’s underwritten initial
public offering of its securities registered under the Securities Act of 1933,
as amended, or (iv) the repayment of all Obligations (other than inchoate
indemnity obligations) owing to Administrative Agent.

 

“Loan” means the Revolving Loan and any other loan or extension of credit, now
or hereafter made or maintained by any Lender pursuant to this Agreement or any
of the Loan Documents.

 

“Loan Documents” means, collectively, this Agreement, any note or notes, and any
other documents, instruments or agreements entered into by a Borrower or any
guarantor or other third party in connection with this Agreement, all as amended
or extended from time to time.

 

“Loan Party” means each Group Member that is now or hereafter a party to a Loan
Document.

 

10

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Parent and its Subsidiaries
taken as a whole or (ii) the ability of Borrowers to repay the Obligations or
otherwise perform their obligations under the Loan Documents or (iii) the value
or priority of Administrative Agent’s security interests in the Collateral.

 

“Minority Lender” is defined in Section 14.5(b).

 

“Monthly Recurring Revenue” means with respect to any measurement period GAAP
revenue recognized during such period from Contracts.

 

“Multiemployer Plan”  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such each Borrower’s Books relating to any of the foregoing.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of 14.5 and (b) has been approved by the Required
Lenders.

 

“Note” a Revolving Loan Note.

 

“Obligations” means all debt, principal, interest, Administrative Agent Expenses
and other amounts owed to Administrative Agent and the Lenders by Borrowers
pursuant to this Agreement or any other Loan Document, whether absolute or
contingent, due or to become due, now existing or hereafter arising, including
any interest that accrues after the commencement of an Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrowers to others that
Administrative Agent or any Lender may have obtained by assignment or otherwise.

 

“Other Connection Taxes” means  with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.10).

 

“Patents” means all patents, patent applications and like protections including
without

 

11

--------------------------------------------------------------------------------


 

limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Patriot Act” the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC” the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Administrative Agent
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between Borrowers and Administrative Agent.

 

“Permitted Acquisition” means (i) any Acquisition approved in writing by the
Administrative Agent in its sole discretion (including the Sinfonia
Acquisition), or (ii) any Acquisitions in an aggregate amount not to exceed
$5,000,000 in any fiscal year; provided, in each case, that (a) no default or
Event of Default shall have occurred and be continuing or would result from the
consummation of the proposed Acquisition, (b) the Target is in the same, similar
or complimentary line of business as the Borrowers, (c) EBITDA of the Target is
greater than $0, (d) the proposed Acquisition is consensual, (e) no Indebtedness
will be incurred, assumed or would exist with respect to Parent and its
Subsidiaries (including the Target) as a result of such Acquisition, other than
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Parent and its Subsidiaries (including the Target)
as a result of such Acquisition other than Permitted Liens, (f) the Borrowers
will be in compliance with the financial covenants in Section 6.10 on a pro
forma basis, (g) the Administrative Agent shall have received (i) at least 30
days prior to the consummation of the intended Acquisition, a description of the
proposed Acquisition, (ii) at least 20 days prior to the consummation of the
intended Acquisition Agreement, pro forma consolidated projections with respect
to the proposed Acquisition, historical financial information for the Target,
due diligence materials prepared for any Borrower, a quality of earnings report
(if obtained) and drafts of the acquisition agreement (together with all
exhibits and schedules thereto and, to the extent required in the acquisition
agreement, all required regulatory and third party approvals) and (iii) on or
prior to the date the Acquisition is consummated, a certificate of a Responsible
Officer of the Borrowers with reasonably detailed calculations of item (f) and
attaching the executed acquisition agreement, (h) the Target is not organized or
domiciled in any jurisdiction outside of the United States and (i) all actions
required of the Target and the Borrowers by Section 6.12 shall be completed
substantially concurrently with the consummation of the Acquisition.

 

12

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means:

 

(a)           Indebtedness of Borrowers in favor of the Lenders arising under
this Agreement or any other Loan Document;

 

(b)           unsecured Indebtedness owing to trade creditors in the ordinary
course of business;

 

(c)           Indebtedness existing on the Closing Date incurred solely for the
purpose of financing the acquisition or leasing of equipment, along with any
extension, renewal or refinancing of such Indebtedness, provided that the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.

 

(d)           other Indebtedness existing on the Closing Date and disclosed in
the Schedule;

 

(e)           Subordinated Debt;

 

(f)            Indebtedness arising after the Closing Date incurred solely for
the purpose of financing the acquisition or leasing of equipment, including
without limitation, capital lease obligations, provided that the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed
Three Million Dollars ($3,000,000) at any time outstanding; and

 

(g)           other unsecured Indebtedness of Borrowers in an aggregate
principal amount not to exceed Two Hundred Thousand Dollars ($200,000).

 

“Permitted Investment” means:

 

(a)           Investments existing on the Closing Date disclosed in the
Schedule;

 

(b)           Investments by any Borrower and its Subsidiaries in any Subsidiary
that is a co-borrower hereunder;

 

(c)           Investments by any Borrower and its Subsidiaries in any Subsidiary
that is a not a co-borrower hereunder in the aggregate amount not to exceed
$500,000 without Administrative Agent’s prior written consent;

 

(d)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, and (iv) Bank’s money market accounts; and

 

(e)           Permitted Acquisitions.

 

13

--------------------------------------------------------------------------------


 

“Permitted Liens” means the following:

 

(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Administrative
Agent’s security interests;

 

(c)           Liens securing the Indebtedness described in clause (c) and
clause (f) of the defined term “Permitted Indebtedness” provided that the Lien
is confined solely to the property so acquired or leased and improvements
thereon, and the proceeds of such equipment; and

 

(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the greater of three and one half percent (3.5%) or the Prime
Rate published in the Money Rates section of the Western Edition of The Wall
Street Journal, or such other rate of interest publicly announced from time to
time by Administrative Agent as its Prime Rate.

 

“Protective Overadvance” as defined in Section 2.2(b).

 

“Recipient” means the Administrative Agent or a Lender, as applicable.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, (a) if only one Lender holds the
outstanding Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Commitments, then at least two Lenders who hold more than 50% of the
sum of the Total Commitments then in effect or, if the Total Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that a Lender and its Affiliates shall be deemed one Lender.

 

“Requirement of Law” means  as to any Person, the operating documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

14

--------------------------------------------------------------------------------


 

“Resignation Effective Date” is defined in Section 10.9.

 

“Responsible Officer” means each of the Chief Executive Officer, the President
and the Chief Financial Officer of each Borrower.

 

“Revolving Commitment” means as to any Lender, the obligation of such Lender, if
any, to make Advances in an aggregate principal amount not to exceed the amount
set forth under the heading “Revolving Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments permitted
hereunder).

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Maturity Date.

 

“Revolving Facility” means the facility under which Borrowers may request
Administrative to issue Advances, as specified in Section 2.1(a) hereof.

 

“Revolving Line” means a credit extension of up to Forty Million Dollars
($40,000,000).

 

“Revolving Loan Note” a promissory note in the form of Exhibit F, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Revolving Maturity Date” means the third anniversary of the Closing Date.

 

“Revolving Percentage” means as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Advances then outstanding constitutes of the aggregate principal amount
of all Advances then outstanding.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Administrative Agent, if any.

 

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of a Borrower, in any direct or indirect Subsidiary.

 

“Sinfonia Acquisition” means the Acquisition by Parent of Sinfonia and
SinfoniaRX pursuant to the Sinfonia Merger Agreement.

 

“Sinfonia Merger Agreement” means that certain Agreement and Plan of Merger
dated as of the date hereof by and among Parent, TRCRD, TRSHC, Sinfonia, Michael
Deitch, and Fletcher McCusker.

 

“Sublimit Amount” means (i) an aggregate amount not to exceed One Million
Dollars ($1,000,000) with respect to all services provided under the Cash
Management Sublimit, and (ii) an aggregate amount not to exceed One Million
Dollars ($1,000,000) with respect to all services

 

15

--------------------------------------------------------------------------------


 

provided under the International Sublimit.

 

“Subordinated Debt” means any debt incurred by Borrowers that is subordinated to
the debt owing by Borrowers to the Lenders on terms reasonably acceptable to
Administrative Agent (and identified as being such by Borrowers and
Administrative Agent), pursuant to a subordination agreement in form and
substance reasonably satisfactory to Administrative Agent.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries (including any Affiliate), or both, by such Person. 
Unless the context otherwise requires, each reference to a Subsidiary herein
shall be a reference to a Subsidiary of a Borrower.

 

“Target” means any other Person or business unit or asset group or any other
Person acquired or proposed to be acquired in an Acquisition.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trade Date” is defined in Section 14.1(b).

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrowers connected with
and symbolized by such trademarks.

 

“Withholding Agent” means, as applicable, any of any applicable Loan Party and
the Administrative Agent, as the context may require.

 

“Write-Down and Conversion Powers” with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.  In the
event that any change in GAAP shall occur and such change results in a change in
the method of calculation of financial covenants, negative covenants, standards
or terms in this Agreement, then Borrowers and Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such changes in GAAP with the desired result that the
criteria for evaluating Borrowers’ financial condition shall be the same after
such changes in GAAP as if such changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by Borrowers and
Administrative Agent, all financial covenants, negative covenants, standards and

 

16

--------------------------------------------------------------------------------


 

terms in this Agreement shall continue to be calculated or construed as if such
changes in GAAP had not occurred.

 

1.3          Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(ii) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(iii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (vi) any reference
in any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (vii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

Each Borrower promises to pay to the order of Lenders, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Lenders to Borrowers hereunder.  Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.

 

(a)           Revolving Advances.

 

(i)            Subject to and upon the terms and conditions of this Agreement,
each Lender severally (and not jointly) agrees to make Advances to Borrowers
from time to time during the Revolving Commitment Period up to an amount not to
exceed such Lender’s Revolving Commitment in an aggregate outstanding principal
amount (1) that will not result in such Lender’s Revolving Percentage

 

17

--------------------------------------------------------------------------------


 

exceeding such Lender’s Revolving Commitment or (2) not to exceed the Revolving
Line minus the amount of services being provided under the Cash Management
Sublimit and the aggregate amounts outstanding under the International
Sublimit.  Subject to the terms and conditions of this Agreement, amounts
borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed at any
time prior to the Revolving Maturity Date, at which time all Advances under this
Section 2.1(a) shall be immediately due and payable.  Borrowers may prepay any
Advances without penalty or premium.

 

(ii)           Whenever Borrowers desire an Advance, Borrowers will notify
Administrative Agent no later than 3:00 p.m. Eastern time, on the Business Day
prior to the Business Day that the Advance is to be made.  Each such
notification shall be made (i) by telephone or in-person followed by written
confirmation from Borrowers within 24 hours, (ii) by electronic mail or
facsimile transmission, or (iii) by delivering to Administrative Agent a
Revolving Advance Request Form in substantially the form of Exhibit B hereto. 
Upon each such notification from Borrowers, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender shall make each Revolving Loan
to be made by such Lender hereunder on the funding date requested by Borrowers
solely by wire transfer of immediately available funds by 12:00 p.m., Eastern
time, to the Borrowers in an amount equal to such Lender’s Revolving Loan
Percentage.  Administrative Agent is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions and on behalf of the
Lenders if in Administrative Agent’s discretion such Advances are necessary to
meet Obligations which have become due and remain unpaid.  Administrative Agent
shall be entitled to rely on any notice given by a person who Administrative
Agent reasonably believes to be a Responsible Officer or a designee thereof, and
Borrowers shall indemnify and hold Administrative Agent harmless for any damages
or loss suffered by Administrative Agent as a result of such reliance. 
Administrative Agent will credit the amount of Advances made under this
Section 2.1(a) to a Borrower’s deposit account.

 

(b)           Cash Management Sublimit.  Subject to the terms and conditions of
this Agreement and availability under the Revolving Line, Borrowers may request
cash management services which may include merchant services, business credit
card, automated clearing house transactions, controlled disbursement accounts
and check cashing services identified in various cash management services
agreements related to such services (the “Cash Management Services”) by
delivering to Bank such applications on Bank’s standard forms as requested by
Bank; provided, however, that the total amount of the Cash Management Services
shall not exceed the Sublimit Amount, and that availability under the Revolving
Line shall be reduced by the entire amount of services provided under the Cash
Management Sublimit.  In addition, Bank may, in its sole discretion, charge as
Advances any amounts that become due or owing to Bank in connection with the
Cash Management Services.  If at any time the Revolving Facility is terminated
or otherwise ceases to exist, (i) Borrowers shall immediately secure to Bank’s
satisfaction its obligations with respect to any Cash Management Services, and,
effective as of such date, the balance in any deposit accounts held by Bank and
the certificates of deposit issued by Bank in a Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates), shall automatically secure
such obligations to the extent of the then outstanding Cash Management

 

18

--------------------------------------------------------------------------------


 

Services, and (ii) each Borrower authorizes Bank to hold such balances in pledge
and to decline to honor any drafts thereon or any requests by a Borrower or any
other Person to pay or otherwise transfer any part of such balances for so long
as the Cash Management Services continue.

 

(c)           International Sublimit.

 

(i)            Letters of Credit.  Subject to the terms and conditions of this
Agreement, at any time prior to the Revolving Maturity Date, Bank agrees to
issue letters of credit for the account of Borrowers (each, a “Letter of Credit”
and collectively, the “Letters of Credit”), provided, however, the aggregate
outstanding face amount of all Letters of Credit shall not exceed the Sublimit
Amount, and for purposes of determining availability under the Revolving Line,
the aggregate outstanding face amount of all Letters of Credit (whether drawn or
undrawn) shall decrease, on a dollar-for-dollar basis, the amount available for
other Advances.  All Letters of Credit shall be, in form and substance,
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s form of standard application and letter of credit agreement
(the “Application”), which Borrowers hereby agree to execute, including Bank’s
standard fees.  On any drawn but unreimbursed Letter of Credit, the unreimbursed
amount shall be deemed an Advance under Section 2.1(a).  The obligation of
Borrowers to reimburse Bank for drawings made under Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, the Application, and such Letters
of Credit, under all circumstances whatsoever.  Each Borrower shall indemnify,
defend, protect, and hold Bank harmless from any loss, cost, expense or
liability, including, without limitation, attorneys’ fees, arising out of or in
connection with any Letters of Credit, except for expenses caused by Bank’s
gross negligence or willful misconduct.

 

(ii)           Foreign Exchange.  Subject to and upon the terms and conditions
of this Agreement and any other agreement that Borrowers may enter into with
Bank in connection with foreign exchange transactions (“FX Contracts”),
Borrowers may request Bank to enter into FX Contracts with a Borrower due not
later than the Revolving Maturity Date.  Borrowers shall pay any standard
issuance and other fees that Bank notifies Borrowers will be charged for issuing
and processing FX Contracts for Borrowers.  The FX Amount shall at all times be
equal to or less than the Sublimit Amount, and availability under the Revolving
Line shall be reduced by the FX Amount.  The “FX Amount” shall equal the amount
determined by multiplying (A) the aggregate amount, in United States Dollars, of
FX Contracts between a Borrower and Bank remaining outstanding as of any date of
determination by (B) the applicable Foreign Exchange Reserve Percentage as of
such date.  The “Foreign Exchange Reserve Percentage” shall be a percentage as
determined by Bank, in its reasonable discretion from time to time.  The initial
Foreign Exchange Reserve Percentage shall be ten percent (10%).

 

(iii)          If at any time the Revolving Facility is terminated or otherwise
ceases to exist, Borrowers shall immediately secure in cash all obligations
under the International Sublimit on terms reasonably acceptable to Bank.

 

19

--------------------------------------------------------------------------------


 

(d)           Increase in Revolving Facility.

 

(i)            Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrowers may, upon the successful syndication of up to $10,000,000 of the
Revolving Facility with banks, other financial institutions or entities mutually
acceptable to Borrowers and Administrative Agent, request an increase in the
Revolving Facility by an amount (for all such requests in the aggregate) not
exceeding Ten Million Dollars ($10,000,000) (an “Incremental Facility”).  At the
time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

 

(e)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its applicable commitment percentage of such requested increase. 
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.

 

(f)            Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement (“New Lenders”) in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(g)           Effective Date and Allocations.  If the Revolving Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Revolving Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify the Borrowers and the Lenders and the New Lenders of the
final allocation of such increase and the Revolving Increase Effective Date.

 

(h)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, the
representations and warranties of Loan Parties contained in Section 5 and the
other Loan Documents are true and correct, on and as of the Revolving Increase
Effective Date, and both before and after giving effect to the Incremental
Facility, no Default exists.  The Borrowers shall (i) deliver or cause to be
delivered any other customary documents, including, without limitation, legal
opinions), and (ii) pay all fees, costs, and expenses, all as reasonably
requested by the Administrative Agent in connection with any Incremental
Facility.  The Borrowers shall prepay any Loans outstanding on the Revolving
Increase Effective Date to the extent necessary to keep

 

20

--------------------------------------------------------------------------------


 

the outstanding Loans ratable with any revised Commitment percentages arising
from any nonratable increase in the Commitments under this Section.

 

(i)            Incremental Facility.  Except as otherwise specifically set forth
herein or as otherwise agreed by the Administrative Agent, all of the other
terms and conditions applicable to such Incremental Facility shall be identical
to the terms and conditions applicable to the Revolving Facility.

 

2.2          Overadvances; Protective Overadvances.

 

(a)           If the aggregate amount of the outstanding Advances plus the
amount of services provided under the Cash Management Sublimit plus the
aggregate amounts outstanding under the International Sublimit exceeds the
Revolving Line at any time (an “Overadvance”), Borrowers shall immediately pay
to Administrative Agent, in cash, the amount of such excess, to be applied by
the Administrative Agent to repay the Overadvance.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, in its sole discretion, may make Advances to
the Borrower on behalf of the Lenders, so long as the aggregate amount of such
Advances shall not exceed 5.0% of the Revolving Commitments, if the
Administrative Agent, in its reasonable credit judgment, deems that such
Advances are necessary or desirable (i) to protect all or any portion of the
Collateral, (ii) to enhance the likelihood or maximize the amount of repayment
of the Loans and the other Obligations, or (iii) to pay any other amount
chargeable to the Borrower pursuant to this Agreement (such Advances,
“Protective Overadvances”); provided that a. in no event shall the total
Advances exceed the amount of the Total Revolving Commitments then in effect and
b. the Borrower shall repay each Protective Overadvance on the date which is the
earlier of (y) the 3rd day after the date of incurrence of such Protective
Overadvance or (z) the date the Required Lenders provide notice to the
Administrative Agent and the Borrower requiring the Borrower to repay such
Protective Overadvance.  Each applicable Lender shall be obligated to advance to
the Borrower in its Revolving Percentage of each Protective Overadvance made in
accordance with this Section 2.2(b).  If the Protective Overadvances are made in
accordance with the preceding sentence, then all Lenders shall be bound to make,
or permit to remain outstanding, such Protective Overadvances based upon their
Revolving Percentages in accordance with the terms of this Agreement.  The
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make future Protective Overadvances (provided that any existing Protective
Overadvances shall not be subject to such revocation and any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof).  All Protective Overadvances shall be
secured by the Collateral and shall bear interest as provided in this Agreement
for Revolving Loans generally.

 

2.3          Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)            Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to the Applicable Margin plus the Prime Rate.

 

21

--------------------------------------------------------------------------------


 

(b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrowers shall pay Administrative
Agent for the accounts of the Lenders a late fee equal to the lesser of (i) five
percent (5%) of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law, not in any case to be less than
$25.00.  All Obligations shall bear interest, from and after the occurrence and
during the continuance of an Event of Default, at a rate equal to five
(5) percentage points above the interest rate applicable immediately prior to
the occurrence of the Event of Default.

 

(c)           Payments.  Interest hereunder shall be due and payable on the
tenth calendar day of each month during the term hereof.  Administrative Agent
shall, at its option, charge such interest, all Administrative Agent Expenses,
and all Periodic Payments against any of Borrower’s deposit accounts or against
the Revolving Line, in which case those amounts shall thereafter accrue interest
at the rate then applicable hereunder.  Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.  All payments
shall be free and clear of any taxes, withholdings, duties, impositions or other
charges, to the end that the Lenders and Administrative Agent will receive the
entire amount of any Obligations payable hereunder, regardless of source of
payment.

 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.4          Crediting Payments.  Prior to the occurrence of an Event of
Default, the Lenders shall credit a wire transfer of funds, check or other item
of payment to such deposit account or Obligation as Borrowers specify.  After
the occurrence of an Event of Default, the receipt by any Lender of any wire
transfer of funds, check, or other item of payment shall be immediately applied
to conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by any Lender after 12:00 noon Eastern time shall
be deemed to have been received by any Lender as of the opening of business on
the immediately following Business Day.  Whenever any payment to any Lender
under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.

 

2.5          Fees.  Borrowers shall pay to the Administrative Agent and the
Lenders, as applicable, the following:

 

(a)           Facility Fees.  On each of the Closing Date and on each
anniversary of the Closing Date, a fee payable to each Lender with respect to
the Revolving Facility equal to 0.25% of the amount of such Lender’s Revolving
Commitment under such

 

22

--------------------------------------------------------------------------------


 

Revolving Facility.  On each of the date of the closing of the Incremental
Facility and on each anniversary of the closing of the Incremental Facility, a
fee payable to each Lender with respect to the Incremental Facility equal to
0.25% of the amount of such Lender’s Revolving Commitment under such Incremental
Facility; and

 

(b)           Administrative Agent Expenses.  On the Closing Date, all
Administrative Agent Expenses incurred through the Closing Date, including
attorneys’ fees and expenses and, after the Closing Date, all Administrative
Agent Expenses, including attorneys’ fees and expenses, as and when they are
incurred by Administrative Agent.

 

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 14.8, shall continue in full force and effect for so
long as any Obligations remain outstanding or any Lenders have any obligation to
make Credit Extensions under this Agreement.  Notwithstanding the foregoing,
Administrative Agent shall have the right to terminate any obligation to make
Credit Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.  Notwithstanding
termination, Administrative Agent’s Lien on the Collateral shall remain in
effect for so long as any Obligations are outstanding.

 

2.7          Extension of Maturity.  Notwithstanding anything contained herein
to the contrary, Administrative Agent shall have the right, in its sole and
absolute discretion, to extend the Revolving Maturity Date to the tenth day of
the month next following the actual Revolving Maturity Date as stated in this
Agreement.

 

2.8          Pro Rata Treatment and Payments.

 

(a)           Each borrowing by Borrowers from the Lenders hereunder, each
payment by Borrowers on account of any commitment fee and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Percentages of the relevant Lenders.

 

(b)           Each payment (including prepayments) by Borrowers on account of
principal of and interest on the Revolving Line shall be made in accordance with
each Lender’s Revolving Percentage of the outstanding principal amounts of the
Advances of the Lenders.

 

(c)           All payments (including prepayments) to be made by Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 noon Eastern time on the due date
thereof to the Lenders in Dollars and in immediately available funds.  Any
payment received by any Lender after 12:00 noon Eastern time shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment hereunder becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  In the case of any extension of any payment of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

23

--------------------------------------------------------------------------------


 

(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the proposed date of any borrowing that such
Lender will not make the amount that would constitute its share of such
borrowing available to the Borrowers, the Administrative Agent may assume that
such Lender has made such amount available to the Borrowers on such date in
accordance with Section 2.

 

(e)           Unless the Administrative Agent shall have received notice from
Borrowers prior to the proposed date on which any payment is due to the
Administrative Agent or the Lenders hereunder that Borrowers will not make such
payment, the Administrative Agent may assume that Borrowers have made such
payment on such date in accordance herewith.  Nothing herein shall be deemed to
limit the rights of Administrative Agent or any Lender against any Loan Party.

 

(f)            [Reserved].

 

(g)           The obligations of the Lenders hereunder to (i) make Advances, or
(ii) to make payments pursuant to Section 10.7, as applicable, are several and
not joint.  The failure of any Lender to make any such Loan, to fund any such
participation or to make any such payment under Section 10.7 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.7.

 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(i)            If at any time insufficient funds are received by and available
to any Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay Administrative Agent
Expenses, (ii) second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers, (iii) third, toward payment of interest and fees,
Overadvances then due hereunder, ratably among the parties entitled thereto in
accordance with their Revolving Percentages, the amounts of interest and fees,
Overadvances then due to such parties, (iv) fourth, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with their Revolving Percentages, (v) fifth, if an Event of Default has occurred
and is continuing, to pay an amount to Bank equal to one hundred percent (100%)
of outstanding amounts under the Cash Management Sublimit, (vi) sixth, if an
Event of Default has occurred and is continuing, to pay an amount to Bank equal
to one hundred ten percent (110%) of outstanding amounts under the International
Sublimit, and (vii) seventh, to the payment of any other Obligation due to the
Administrative Agent or any Lender from the Borrowers or any other Loan Party.

 

(j)            If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or other
obligations hereunder, as applicable (other than pursuant to a provision hereof
providing for non-pro rata treatment), in excess of its Revolving

 

24

--------------------------------------------------------------------------------


 

Percentage of such payment on account of the Loans or participations obtained by
all of the Lenders, such Lender shall (a) notify the Administrative Agent of the
receipt of such payment, and (b) within five (5) Business Days of such receipt,
purchase (for cash at face value) from the other Lenders (through the
Administrative Agent), without recourse, such participations in the Revolving
Line made by them, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages; provided, however, that if all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest.  Borrowers agree that any Lender so purchasing a participation from
another Lender pursuant to this Section may exercise all of its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of Borrowers in the amount of
such participation.  No documentation other than notices and the like referred
to in this Section shall be required to implement the terms of this Section. 
The Administrative Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section and shall in each case notify the Lenders following any such
purchase.  The provisions of this Section shall not be construed to apply to
(i) any payment made by or on behalf of Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (ii) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to
Borrowers or any Affiliate thereof (as to which the provisions of this
Section shall apply).  Each Borrower consents on behalf of itself and each other
Loan Party to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

 

(k)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without Borrowers’ request and even if the conditions set forth in Section 3.2
would not be satisfied, make one or more Advances in an amount equal to the
portion of the Obligations constituting overdue interest and fees from time to
time due and payable to itself, or any Lender, and apply the proceeds of any
such Advances to those Obligations; provided that after giving effect to any
such Advances, the aggregate outstanding Advances will not exceed the Revolving
Line then in effect.

 

2.9          Illegality; Requirements of Law.

 

(a)           Requirements of Law.  If the adoption of or any change in any
Requirement of Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or the making or issuance of
any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of

 

25

--------------------------------------------------------------------------------


 

credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, or to reduce the amount of any sum receivable or received
by such Lender or other Recipient hereunder in respect thereof (whether of
principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, Borrowers will promptly pay such
Lender or other Recipient, as the case may be, any additional amount or amounts
necessary to compensate such Lender or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify Borrowers (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled.

 

(b)           If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by
such Lender, to a level below that which such Lender could have achieved but for
such change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrowers will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case (i) and (ii) be deemed to be
a change in any Requirement of Law, regardless of the date enacted, adopted or
issued.

 

(d)           A certificate as to any additional amounts payable pursuant to
paragraphs (b) or (c) of this Section submitted by any Lender to Borrowers (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.  Failure or delay on the
part of any Lender to demand compensation pursuant to this

 

26

--------------------------------------------------------------------------------


 

Section shall not constitute a waiver of such Lender’s right to demand such
compensation.  Notwithstanding anything to the contrary in this Section,
Borrowers shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than nine months prior to the date that
such Lender notifies Borrowers of the change in the Requirement of Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor; provided that if the circumstances giving rise to
such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect.  The obligations of
Borrowers arising pursuant to this Section shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

 

2.10        Taxes.  For purposes of this Section the term “applicable law”
includes FATCA.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes.  Borrowers shall, and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
Borrowers shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)           Indemnification by Loan Parties.  Borrowers shall, and shall cause
each other Loan Party to, jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or

 

27

--------------------------------------------------------------------------------


 

resulting from, any delay in paying such Indemnified Taxes), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  If any Loan Party fails to
pay any Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, such Loan Party shall indemnify the Administrative Agent and the
Lenders for any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure.

 

(e)           Indemnification by Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 14 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowers and the Administrative Agent, at the time or times
reasonably requested by Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrowers
or the Administrative Agent as will enable Borrowers or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.10(f)(ii)a,
2.10(f)(ii)b, and 2.10(f)(ii)d) below) shall not be required if the Lender is
not legally entitled to complete, execute or deliver such documentation or, in
the Lender’s reasonable judgment, such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

28

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrowers are U.S. Persons,

 

a.             any Lender that is a U.S. Person shall deliver to Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

b.             any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

i.              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

ii.             executed copies of IRS Form W-8ECI;

 

iii.            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under  Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

 

iv.            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9,

 

29

--------------------------------------------------------------------------------


 

and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

 

c.             any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

d.             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrowers and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or the
Administrative Agent as may be necessary for Borrowers and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause d, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrowers and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify Borrowers at any time it determines that it is no
longer in a position to provide any previously delivered certificate to
Borrowers (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has

 

30

--------------------------------------------------------------------------------


 

been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section, in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)           Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the Discharge of
Obligations.

 

2.11        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.9(a),
Section 2.9(b), Section 2.10(a), or Section 2.10(d) with respect to such Lender,
it will, if requested by Borrowers, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans affected by such event or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.9 or 2.10, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that nothing in this Section shall affect or postpone any of
the obligations of Borrowers or the rights of any Lender pursuant to
Section 2.9(a), Section 2.9(b), Section 2.10(a), or Section 2.10(d).  Borrowers
hereby agree to pay all reasonable and documented costs and expenses incurred by
any Lender in connection with any such designation or assignment made at the
request of Borrowers.

 

2.12        Substitution of Lenders.  Upon the receipt by Borrowers of any of
the following (or in the case of clause (a) below, if Borrowers are required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

 

(a)           a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.10 or of increased costs pursuant to
Section 2.9 (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.11 or is a
Non-Consenting Lender);

 

31

--------------------------------------------------------------------------------


 

(b)           a notice from the Administrative Agent under Section 14.5(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

 

(c)           a notice from the Administrative Agent that a Lender is a
Defaulting Lender;

 

then Borrowers may, at their sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments and all other Obligations owing to such Affected Lender; or
(ii) designate a replacement lending institution (which shall be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans and Revolving Commitments and all other Obligations owing to such Affected
Lender (the replacing Lender or lender in (i) or (ii) being a “Replacement
Lender”); provided, however, that Borrowers shall be liable for the payment upon
demand of all costs and other amounts arising as a result of the acquisition of
any Affected Lender’s Loan and/or Commitment (or any portion thereof) by a
Lender or Replacement Lender, as the case may be; and provided further, however,
that if Borrowers elect to exercise such right with respect to any Affected
Lender under clause (a) or (b) of this Section, then Borrowers shall be
obligated to replace all Affected Lenders under such clauses.  The Affected
Lender replaced pursuant to this Section shall be required to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitments and all other Obligations owing to such
Affected Lender upon payment to such Affected Lender of an amount (in the
aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or Borrowers (in the case of all other amounts).  Any
such designation of a Replacement Lender shall be effected in accordance with,
and subject to the terms and conditions of, the assignment provisions contained
in Section 14 (with the assignment fee to be paid by Borrowers in such
instance), and, if such Replacement Lender is not already a Lender hereunder or
an Affiliate of a Lender or an Approved Fund, shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld).  Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.9 or payments required
to be made pursuant to Section 2.10, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this Section,
the applicable assignee shall have consented to the applicable amendment, waiver
or consent.  Notwithstanding the foregoing, an Affected Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Affected Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.

 

32

--------------------------------------------------------------------------------


 

2.13        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 14.5 and in the definition
of Required Lenders.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 14.12), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and Borrowers, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, so long as no Default or Event of Default has
occurred and is continuing, to the payment of any amounts owing to Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Revolving
Commitments under the applicable Facility.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any fee pursuant to Section 2.5 for any period during which such Lender is a
Defaulting Lender (and Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

33

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their respective Revolving
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrowers while such Lender was a
Defaulting Lender; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.

 

(c)           Termination of Defaulting Lender.  Borrowers may terminate the
unused amount of the Revolving Commitment of any Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.13(a)(ii) will apply to all amounts
thereafter paid by Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim Borrowers, the Administrative Agent, or any other Lender
may have against such Defaulting Lender.

 

2.14        Notes.  If so requested by any Lender by written notice to the
Borrowers (with a copy to the Administrative Agent), the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 14)
(promptly after the Borrowers’ receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.

 

3.             CONDITIONS OF LOANS.

 

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of the Lenders to make the initial Credit Extension is subject to the condition
precedent that Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, the following:

 

(a)           this Agreement;

 

(b)           a certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)           UCC National Form Financing Statements;

 

(d)           an amended and restated intellectual property security agreement;

 

34

--------------------------------------------------------------------------------


 

(a)           an amended and restated subordination agreement with
Amerisourcebergen Drug Corporation;

 

(b)           an executed copy of the Sinfonia Merger Agreement;

 

(c)           agreements to provide insurance;

 

(d)           payment of the fees and Administrative Agent Expenses then due
specified in Section 2.5 hereof;

 

(e)           current financial statements of Borrowers;

 

(f)            a Quality of Earnings report from EKS&H Capial Advisors, LLC, the
results of which shall be satisfactory to Administrative Agent;

 

(g)           a compliance certificate in substantially similar form as
Exhibit C;

 

(h)           a legal opinion of Borrowers’ counsel dated as of the Closing
Date; and

 

(i)            such other documents, and completion of such other matters, as
Administrative Agent may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
the Lenders to make each Credit Extension, including the initial Credit
Extension, is further subject to the following conditions:

 

(a)           timely receipt by Administrative Agent of the Advance Request
Form as provided in Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such Advance
Request Form and on the effective date of each Credit Extension as though made
at and as of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by a Borrower on the date of such Credit Extension as to the accuracy
of the facts referred to in this Section 3.2.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest.  Each Borrower grants and pledges to
Administrative Agent on behalf of and for the ratable benefit of the Lenders a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by such Borrower of each
of its covenants and duties under the Loan Documents.  Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, subject to Permitted Liens described in clause (c) of such defined
term, and will constitute a

 

35

--------------------------------------------------------------------------------


 

valid, first priority security interest in Collateral, subject to Permitted
Liens described in clause (c) of such defined term, acquired after the date
hereof.

 

4.2          Delivery of Additional Documentation Required.  Borrowers shall
from time to time execute and deliver to Administrative Agent, at the request of
Administrative Agent, all Negotiable Collateral, all financing statements and
other documents that Administrative Agent may reasonably request, in form
satisfactory to Administrative Agent, to perfect and continue the perfection of
Administrative Agent’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents. 
Borrowers from time to time may deposit with Administrative Agent specific time
deposit accounts to secure specific Obligations.  Each Borrower authorizes
Administrative Agent to hold such balances in pledge and to decline to honor any
drafts thereon or any request by a Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the Obligations are
outstanding.

 

4.3          Right to Inspect.  Administrative Agent (through any of its
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrowers’ usual business hours but no more
than once a year (unless an Event of Default has occurred and is continuing), to
inspect a Borrower’s Books and to make copies thereof and to check, test, and
appraise the Collateral in order to verify each Borrower’s financial condition
or the amount, condition of, or any other matter relating to, the Collateral.

 

4.4          Pledge of Shares.  Each Borrower hereby pledges, assigns and grants
to Administrative Agent on behalf of and for the ratable benefit of the Lenders,
a security interest in all the Shares (except that, in the case of all
non-domestic Subsidiaries of a Borrower, such pledged Shares shall be limited to
sixty-five percent (65%) of the Shares of first-tier non-domestic Subsidiaries),
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations. 
To the extent Shares are not certificated as of the Closing Date, within ten
(10) days of the certification of any Shares, the certificate or certificates
for the Shares will be delivered to Administrative Agent, accompanied by an
instrument of assignment duly executed in blank by Borrowers.  To the extent
required by the terms and conditions governing the Shares, Borrowers shall cause
the books of each entity whose Shares are part of the Collateral and any
transfer agent to reflect the pledge of the Shares.  Upon the occurrence and
during the continuance of an Event of Default hereunder, Administrative Agent
may effect the transfer of any securities included in the Collateral (including
but not limited to the Shares) into the name of Administrative Agent and cause
new (as applicable) certificates representing such securities to be issued in
the name of Administrative Agent or its transferee.  Borrowers will execute and
deliver such documents, and take or cause to be taken such actions, as
Administrative Agent may reasonably request to perfect or continue the
perfection of Administrative Agent’s security interest in the Shares.  Unless an
Event of Default shall have occurred and be continuing, Borrowers shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any

 

36

--------------------------------------------------------------------------------


 

violation of any of such terms.  All such rights to vote and give consents,
waivers and ratifications shall terminate upon the occurrence and continuance of
an Event of Default.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification.  Each Borrower and each
Subsidiary is a corporation duly existing under the laws of its state of
incorporation and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified and where failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

 

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within each Borrower’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in a Borrower’s Certificate/Articles of Incorporation or
Bylaws, or Certificate of Formation or Operating Agreement, as applicable, nor
will they constitute an event of default under any material agreement to which a
Borrower is a party or by which a Borrower is bound.  As of the date hereof, no
Borrower is in default under any material agreement to which it is a party or by
which it is bound.

 

5.3          No Prior Encumbrances.  Each Borrower has good and marketable title
to its property, free and clear of Liens, except for Permitted Liens.

 

5.4          Bona Fide Contracts.  The Contracts are bona fide existing
contracts.

 

5.5          Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

 

5.6          Intellectual Property Collateral.  Each Borrower is the sole owner
of the Intellectual Property Collateral, except for non-exclusive licenses
granted by a Borrower to its customers in the ordinary course of business.  To
Borrowers’ knowledge, each of the Patents owned by Borrowers as of the date
hereof is valid and enforceable.  No part of the Intellectual Property
Collateral owned by Borrowers as of the date hereof has been judged invalid or
unenforceable, in whole or in part, and no written claim has been made that any
part of the Intellectual Property Collateral owned by Borrowers as of the date
hereof violates the rights of any third party.  Except as set forth in the
Schedule, each Borrower’s rights as a licensee of intellectual property do not
give rise to more than five percent (5%) of its gross revenue in any given
month, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service.  Except as set forth in the
Schedule, no Borrower is a party to, or bound by, any agreement that restricts
the grant by such Borrower of a security interest in such Borrower’s rights
under such agreement.

 

5.7          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, no Borrower has done business under any name other than that
specified on the signature page hereof.  The chief executive office of each
Borrower is located at the address

 

37

--------------------------------------------------------------------------------


 

indicated in Section 11 hereof.  All of Borrowers’ Inventory and Equipment is
located only at the locations set forth in Section 11 hereof.

 

5.8          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against a Borrower or any Subsidiary before
any court or administrative agency that could reasonably be expected to have a
Material Adverse Effect.

 

5.9          No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrowers and any
Subsidiary that Administrative Agent has received from Borrowers fairly present
in all material respects Borrowers’ financial condition as of the date thereof
and Borrowers’ consolidated and consolidating results of operations for the
period then ended.  There has not been a material adverse change in the
consolidated or the consolidating financial condition of Borrowers since the
date of the most recent of such financial statements submitted to Administrative
Agent.

 

5.10        Solvency, Payment of Debts.  Each Borrower is solvent and able to
pay its debts (including trade debts) as they mature.

 

5.11        Regulatory Compliance.  Each Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA, and no event has occurred resulting from a Borrower’s
failure to comply with ERISA that could result in Borrower’s incurring any
material liability thereunder.  No Borrower is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  No Borrower is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System).  Each Borrower has
complied with all the provisions of the Federal Fair Labor Standards Act.  No
Borrower has violated any statutes, laws, ordinances or rules applicable to it,
violation of which could reasonably be expected to have a Material Adverse
Effect.

 

5.12        Environmental Condition.  None of Borrowers’ or any Subsidiary’s
properties or assets has ever been used by a Borrower or any Subsidiary or, to
the best of Borrowers’ knowledge, by previous owners or operators, in the
disposal of, or to produce, store, handle, treat, release, or transport, any
hazardous waste or hazardous substance other than in accordance with applicable
law; to the best of Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by a
Borrower or any Subsidiary; and neither Borrower nor any Subsidiary has received
a summons, citation, notice, or directive from the Environmental Protection
Agency or any other federal, state or other governmental agency concerning any
action or omission by a Borrower or any Subsidiary resulting in the releasing,
or otherwise disposing of hazardous waste or hazardous substances into the
environment.

 

38

--------------------------------------------------------------------------------


 

5.13        Taxes.  Each Borrower and each Subsidiary have filed or caused to be
filed all federal and state tax income returns and any other material tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein.

 

5.14        Subsidiaries.  Except as set forth on the Schedule, no Borrower owns
any stock, partnership interest or other equity securities of any Person, except
for Permitted Investments.

 

5.15        Government Consents.  Each Borrower and each Subsidiary have
obtained all material consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of such Borrower’s
business as currently conducted.

 

5.16        Accounts.  None of a Borrower’s nor any Subsidiary’s operating,
depository or investment accounts are maintained or invested with a Person other
than Bank, except as permitted under Section 6.8.

 

5.17        Shares.  Each Borrower has full power and authority to create a
first lien on the Shares and no disability or contractual obligation exists that
would prohibit such Borrower from pledging the Shares pursuant to this
Agreement.  To Borrowers’ knowledge, there are no subscriptions, warrants,
rights of first refusal or other restrictions on transfer relative to, or
options exercisable with respect to the Shares.  The Shares have been and will
be duly authorized and validly issued, and are fully paid and non-assessable. 
To Borrowers’ knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and no
Borrower knows of any reasonable grounds for the institution of any such
proceedings.

 

5.18        Labor Matters.  Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

5.19        Capitalization.  The Schedule sets forth the beneficial owners of
all Capital Stock of the Subsidiaries of the Borrowers, and the amount of
Capital Stock held by each such owner, as of the Closing Date.

 

5.20        OFAC; Sanctions, Etc.  None of the Borrowers, any of their
Subsidiaries or, to the knowledge of the Borrowers, any director, officer,
employee, or controlled Affiliate of the Borrowers or any of its Subsidiaries is
a Person that is, or is owned or controlled by Persons that are:  (i) the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a

 

39

--------------------------------------------------------------------------------


 

country or territory that is, or whose government is, the subject of Sanctions,
including, without limitation Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

5.21        EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

 

5.22        Full Disclosure.  No representation, warranty or other statement
made by a Borrower in any certificate or written statement furnished to
Administrative Agent contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained in
such certificates or statements not misleading.

 

6.             AFFIRMATIVE COVENANTS.

 

Each Borrower shall do all of the following:

 

6.1          Good Standing.  Each Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.  Each Borrower
shall maintain, and shall cause each of its Subsidiaries to maintain, in force
all licenses, approvals and agreements, the loss of which could reasonably be
expected to have a Material Adverse Effect.

 

6.2          Government Compliance.  Each Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA.  Each Borrower shall comply, and
shall cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a Material Adverse Effect.

 

6.3          Financial Statements, Reports, Certificates.  Borrowers shall
deliver the following to Administrative Agent:  (a) as soon as available, but in
any event within thirty (30) days after the last day of each fiscal quarter, an
aged listings of accounts receivable and accounts payable by invoice date and a
deferred revenue report; (b) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated and consolidating balance sheet, income statement, and cash flow
statement covering Borrowers’ operations during such period, prepared in
accordance with GAAP, consistently applied, in a form acceptable to
Administrative Agent and certified by a Responsible Officer, together with a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto; (c) as soon as available, but in any event within one
hundred eighty (180) days after the end of Borrowers’ fiscal year, audited
consolidated financial statements of Borrowers prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Administrative Agent; (d) as soon as available, but in any event
no later than the earlier to occur of thirty (30) days following the beginning
of each fiscal year or the date of approval by such Borrowers’ board of
directors, an annual operating budget and financial projections (including
income statements, balance sheets and cash flow statements) for such fiscal
year, presented in a

 

40

--------------------------------------------------------------------------------


 

monthly format, approved by Borrowers’ board of directors, and in a form and
substance acceptable to Administrative Agent in its reasonable business judgment
(each, a “Financial Plan”); (e) copies of all statements, reports and notices
sent or made available generally by a Borrower to its security holders or to any
holders of Subordinated Debt and, if applicable, all reports on Forms 10-K and
10-Q filed with the Securities and Exchange Commission within five (5) days
after such filing; (f) promptly upon receipt of notice thereof, a report of any
legal actions pending or threatened against a Borrower or any Subsidiary that
could reasonably be expected to result in damages or costs to a Borrower or any
Subsidiary of Five Hundred Thousand Dollars ($500,000) or more; and (g) such
budgets, sales projections, operating plans or other financial information as
Administrative Agent may reasonably request from time to time.

 

6.4          Audits.  Administrative Agent shall have a right from time to time
hereafter to audit a Borrower’s Accounts, Monthly Recurring Revenue and appraise
Collateral at such Borrowers’ expense; provided, however that Borrowers shall
not pay for more than one such audit every twelve (12) months unless an Event of
Default has occurred and is continuing.

 

6.5          Inventory; Returns.  Borrowers shall keep all Inventory in good and
marketable condition and free from all material defects, except for Inventory
for which adequate reserves have been made.  Returns and allowances, if any, as
between Borrowers and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrowers, as they exist at the
time of the execution and delivery of this Agreement.  Borrowers shall promptly
notify Administrative Agent of all returns and recoveries and of all disputes
and claims, where the return, recovery, dispute or claim involves more than Five
Hundred Thousand Dollars ($500,000).

 

6.6          Taxes.  Borrowers shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all federal and state income taxes
and all other material taxes, including local taxes, assessments, or
contributions required of it by law, and will execute and deliver to
Administrative Agent, on demand, appropriate certificates attesting to the
payment or deposit thereof; and Borrowers will make, and will cause each
Subsidiary to make, timely payment or deposit of all tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Administrative
Agent with proof satisfactory to Administrative Agent indicating that such
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment if the amount or validity of
such payment is contested in good faith by appropriate proceedings and is
reserved against (to the extent required by GAAP) by Borrowers.

 

6.7          Insurance.

 

(a)           Borrowers, at their expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where a Borrower’s
business is conducted on the date hereof.  Borrowers shall also maintain
insurance relating to Borrowers’ business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrowers’.

 

41

--------------------------------------------------------------------------------


 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Administrative
Agent.  All such policies of property insurance shall contain a lender’s loss
payable endorsement, in a form satisfactory to Administrative Agent, showing
Administrative Agent as an additional loss payee thereof, and all liability
insurance policies shall show the Administrative Agent as an additional insured
and shall specify that the insurer must give at least twenty (20) days’ notice
to Administrative Agent before canceling its policy for any reason.  Upon
Administrative Agent’s request, Borrowers shall deliver to Administrative Agent
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor.  All proceeds payable under any such policy shall, at the
option of Administrative Agent, be payable to Administrative Agent to be applied
on account of the Obligations.

 

6.8          Accounts.  Borrowers shall (i) maintain and shall cause each of
their Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank and (ii) endeavor to utilize and shall cause each of their
Subsidiaries to endeavor to utilize Bank’s International Banking Division for
any international banking services required by Borrowers, including, but not
limited to, foreign currency wires, hedges, swaps, FX Contracts, and Letters of
Credit.  For each deposit, operating, or investment account, other than
Immaterial Accounts, that a Borrower maintains outside of Bank, such Borrower
shall cause the applicable bank or financial institution at or with which any
such account is maintained to execute and deliver an account control agreement
or other appropriate instrument in form and substance satisfactory to
Administrative Agent.  “Immaterial Accounts” shall mean operating, depository or
investment accounts with a Person or institution other than Bank as long as the
aggregate balance in such Immaterial Accounts does not exceed Ten Thousand
Dollars ($10,000) at any time.

 

6.9          Lockbox and Cash Collateral Account.  All proceeds of Accounts
shall be deposited into a lockbox or dominion account (the “Cash Collateral
Account”) with Bank, pursuant to the terms of such lockbox agreements as
Administrative Agent shall reasonably request from time to time (the “Lockbox
Agreements”); and Borrowers shall use the Cash Collateral Account address as the
remit to and payment address for all proceeds of Accounts.  If a Borrower
receives any amount despite such instructions, Borrowers shall immediately
deliver such payment to Administrative Agent in the form received, except for an
endorsement to the order of a Lender and, pending such delivery, shall hold such
payment in trust for Administrative Agent.  On the same day of clearance of any
checks, Administrative Agent shall credit all amounts paid into the Cash
Collateral Account to Borrowers’ operating account(s) maintained at Bank. 
Following an Event of Default that is continuing, Administrative Agent may, in
its sole discretion, send requests for verification of Accounts or notify such
Borrower’s account debtors of the assignment of such Accounts to Administrative
Agent, and take such other actions as set forth in the Lockbox Agreements and
credit any and all amounts paid into the Cash Collateral Account first, against
any amounts outstanding pertaining to any Advances, and then, of any remaining
balance of such amount to Borrowers’ operating account(s).  Notwithstanding the
foregoing, any payments received at a Borrower’s location shall be promptly
deposited to the Cash Collateral Account using Bank’s Smart Deposit Express
scanner.

 

42

--------------------------------------------------------------------------------


 

6.10        Financial Covenants.

 

(a)           Minimum Liquidity.  The amount of Borrowers’ unrestricted cash
balances in its accounts at Bank plus amounts available for draw under the
Revolving Facility shall be at least $3,000,000 at all times thereafter.

 

(b)           Maximum Leverage.  Commencing with the month ending December 31,
2017, Borrowers shall maintain a Leverage Ratio, measured on a trailing twelve
(12) month basis, of less than 2.50:1.00, measured quarterly.

 

(c)           Minimum EBITDA.  Borrowers’ quarterly EBITDA for quarter ending
December 31, 2017 and for each calendar quarter thereafter shall be at least 75%
of the Board of Directors’ of the Borrowers and the Administrative Agent’s
approved plan, including Permitted Acquisitions (and calculated on a pro-forma
basis from the Closing Date).

 

6.11        Intellectual Property Rights.

 

(a)           Borrowers shall promptly give Administrative Agent written notice
of any applications or registrations of intellectual property rights filed with
the United States Patent and Trademark Office, including the date of such filing
and the registration or application numbers, if any.  Borrowers shall (i) give
Administrative Agent not less than 30 days prior written notice of the filing of
any applications or registrations with the United States Copyright Office,
including the title of such intellectual property rights to be registered, as
such title will appear on such applications or registrations, and the date such
applications or registrations will be filed, and (ii) prior to the filing of any
such applications or registrations, shall execute such documents as
Administrative Agent may reasonably request for Administrative Agent to maintain
its perfection in such intellectual property rights to be registered by
Borrowers, and upon the request of Administrative Agent, shall file such
documents simultaneously with the filing of any such applications or
registrations.  Upon filing any such applications or registrations with the
United States Copyright Office, Borrowers shall promptly provide Administrative
Agent with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Administrative Agent to be filed for Administrative Agent to
maintain the perfection and priority of its security interest in such
intellectual property rights, and (iii) the date of such filing.

 

(b)           Administrative Agent may audit Borrowers’ Intellectual Property
Collateral to confirm compliance with this Section, provided such audit may not
occur more often than once per year, unless an Event of Default has occurred and
is continuing.  Administrative Agent shall have the right, but not the
obligation, to take, at Borrowers’ sole expense, any actions that Borrowers are
required under this Section to take but which Borrowers fail to take, after 15
days’ notice to Borrowers.  Borrowers shall reimburse and indemnify
Administrative Agent for all costs and expenses incurred in the exercise of its
rights under this Section.

 

6.12        Formation or Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary,

 

43

--------------------------------------------------------------------------------


 

Borrowers shall (a) if such Subsidiary is a domestic company, cause such new
Subsidiary to provide to Administrative Agent a joinder to this Agreement to
cause such Subsidiary to become a co-borrower hereunder, together with such
appropriate financing statements and/or control agreements, all in form and
substance reasonably satisfactory to Administrative Agent (including being
sufficient to grant Administrative Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Administrative Agent appropriate certificates and
powers and financing statements, pledging all (or, as to any non-domestic
Subsidiary, 65%) of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance reasonably satisfactory to Administrative
Agent, and (c) provide to Administrative Agent all other documentation in form
and substance reasonably satisfactory to Administrative Agent that in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.

 

6.13        Notices of Commercial Tort Claims; Event of Default.  Without
limiting or contradicting any other more specific provision of this Agreement,
promptly (and in any event within three (3) Business Days) upon a Borrower
becoming aware of the existence of any Default or Event of Default, such
Borrower shall give written notice to Administrative Agent of such occurrence,
which such notice shall include a reasonably detailed description of such Event
of Default or event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.  If a Borrower shall acquire a
commercial tort claim (as defined in the Code), such Borrower shall promptly
notify Administrative Agent in writing of the general details thereof and grant
to Administrative Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Administrative Agent.

 

6.14        Post Closing Covenants.  Within thirty (30) days after the Closing
Date or such later time as determined by Administrative Agent in its reasonable
discretion, the Borrowers shall use commercially reasonable efforts to deliver
to Administrative Agent, in form and substance satisfactory to Administrative
Agent, (i) an amendment to that certain Master Services Agreement dated as of
May 14, 2014, by and between Involta, LLC and Sinfonia Healthcare Corporation
(the “Master Services Agreement”), terminating and releasing Involta, LLC’s
security interest upon all of Sinfonia Healthcare Corporation’s equipment,
personal property and substitutions made thereof, kept or used in Involta, LLC’s
facilities, and (ii) a bailee’s waiver and consent in favor of Administrative
Agent, together with the duly executed original signatures thereto, for Sinfonia
Healthcare Corporation’s leased locations identified in the Master Services
Agreement.

 

6.15        Further Assurances.  At any time and from time to time Borrowers
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Administrative Agent to effect the purposes of
this Agreement.

 

7.             NEGATIVE COVENANTS.

 

Borrowers will not do any of the following:

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its

 

44

--------------------------------------------------------------------------------


 

business or property, other than:  (i) Transfers of Inventory in the ordinary
course of business; (ii) Transfers of non-exclusive licenses and similar
arrangements for the use of the property of a Borrower or its Subsidiaries in
the ordinary course of business; (iii) Transfers of worn-out or obsolete
Equipment; or (iv) Transfers among Loan Parties.

 

7.2          Change in Business or Executive Office.  Engage in any business, or
permit any of its Subsidiaries to engage in any business, other than the
businesses currently engaged in by Borrowers and any business substantially
similar or related thereto (or incidental thereto); or cease to conduct business
in the manner conducted by Borrowers as of the Closing Date; or without thirty
(30) days prior written notification to Administrative Agent, relocate its chief
executive office or state of incorporation or change its legal name; or without
Administrative Agent’s prior written consent, change the date on which its
fiscal year ends.

 

7.3          Change in Control/Mergers or Acquisitions.  (i) Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, other than Permitted Acquisitions; or (ii) suffer or
permit a Change in Control; provided however, only advance written notice to
Administrative Agent will be required for any action restricted by this
Section 7.3 if all Obligations are paid in full in cash out of the proceeds of
the initial closing of such action and such payment is listed as a condition to
the consummation of such action.  Notwithstanding the foregoing, a Subsidiary
may merge or consolidate with or into another Borrower with written notice to
Administrative Agent.

 

7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5          Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property (including without limitation, its
Intellectual Property Collateral), or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so, except for Permitted Liens, or agree with any Person
other than Administrative Agent not to grant a security interest in, or
otherwise encumber, any of its property (including without limitation, its
Intellectual Property Collateral), or permit any Subsidiary to do so.

 

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that (i) Parent may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase; (ii) Subsidiaries may pay any
dividend or make any other distribution to its equityholders; and (iii) Parent
may redeem shares of its (i) preferred stock to the extent it is required to do
so under its certificate of incorporation (as in effect on the Closing Date),
and (ii) common stock up to an aggregate amount of $5,000,000, so long as (x) at
the time of any such repurchase, an Event of Default has not occurred and is
continuing, and (y) such redemptions are fully funded with new cash proceeds
received by Parent from the sale and issuance of its capital stock.

 

45

--------------------------------------------------------------------------------


 

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Administrative Agent
(to the extent required by Section 6.8 hereof) in form and substance
satisfactory to Administrative Agent; or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrowers.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrowers except
for transactions that are in the ordinary course of Borrowers’ business, upon
fair and reasonable terms that are no less favorable to Borrowers than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt, other than any
amendment reducing the interest rate of such Subordinated Debt or extending the
time for any payment of principal or interest under such Subordinated Debt,
without Administrative Agent’s prior written consent.

 

7.10        Inventory and Equipment.  Store the Inventory or the Equipment with
a bailee, warehouseman, or other third party unless the third party has been
notified of Administrative Agent’s security interest and Administrative Agent
(a) has received an acknowledgment from the third party that it is holding or
will hold the Inventory or Equipment for Administrative Agent’s benefit or
(b) is in pledge possession of the warehouse receipt, where negotiable, covering
such Inventory or Equipment.  Store or maintain any Equipment or Inventory at a
location other than the location set forth in Section 11 of this Agreement.

 

7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Administrative Agent’s Lien
on the Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

7.12        Capital Expenditures.  Make or contract to make, without
Administrative Agent’s prior written consent, capital expenditures (excluding
growth capitalized software development cost and tenant leasehold improvements
provided by landlords) in any fiscal year in excess of $5,000,000 or incur
liability for rentals of property (including both real and personal property) in
an amount which, together with capital expenditures, shall in any fiscal year
exceeds such sum.

 

46

--------------------------------------------------------------------------------


 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

 

8.1          Payment Default.  If Borrowers fail to pay, when due, any of the
Obligations; provided, however, if such failure was due to the Administrative
Agent’s failure to send out a materially correct notice of amounts due, the
Borrowers shall have two (2) days from receipt of notice to make such payment.

 

8.2          Covenant Default.

 

(a)           If a Borrower fails to perform any obligation under Article 6
(other than Sections 6.1, 6.2, 6.5, or 6.11(a)) or violates any of the covenants
contained in Article 7 of this Agreement; or

 

(b)           If a Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between a
Borrower and Administrative Agent and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within ten days after a Borrower receives notice thereof or any officer
of a Borrower becomes aware thereof; provided, however, that if the default
cannot by its nature be cured within the ten day period or cannot after diligent
attempts by Borrowers be cured within such ten day period, and such default is
likely to be cured within a reasonable time, then Borrowers shall have an
additional reasonable period (which shall not in any case exceed 30 days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.

 

8.3          Material Adverse Effect.  If there occurs any circumstance or
circumstances that could have a Material Adverse Effect.

 

8.4          Attachment.  If any portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any portion of a Borrower’s
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of a Borrower’s assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after a Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrowers
(provided that no Credit Extensions will be required to be made during such cure
period).

 

47

--------------------------------------------------------------------------------


 

8.5          Insolvency.  If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within forty five
(45) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding).

 

8.6          Other Agreements.  If there is a default or other failure to
perform in any agreement to which a Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000) or which could have a Material Adverse
Effect.

 

8.7          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000)) shall be rendered against a Borrower and shall remain
unsatisfied and unstayed for a period of thirty (30) days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment).

 

8.8          Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Administrative Agent by any
Responsible Officer pursuant to this Agreement or to induce Administrative Agent
to enter into this Agreement or any other Loan Document.

 

8.9          ERISA Event.  There shall occur one or more ERISA Events which
individually or in the aggregate results in or otherwise is associated with
liability of any Borrower or any of its Subsidiaries or any ERISA Affiliate
thereof in excess of Five Hundred Thousand Dollars ($500,000) during the term of
this Agreement; or there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds Five
Hundred Thousand Dollars ($500,000).

 

8.10        Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Administrative Agent
in connection with any Guaranty Document, or if any of the circumstances
described in Sections 8.3 through 8.9 occur with respect to any guarantor or any
guarantor dies or becomes subject to any criminal prosecution, or any
circumstances arise causing Administrative Agent, in good faith, to become
insecure as to the satisfaction of any of any guarantor’s obligations under the
Guaranty Documents.

 

48

--------------------------------------------------------------------------------


 

9.             RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND THE LENDERS.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may, at its election,
without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrowers and the Lenders:

 

(a)           Declare all or any portion of Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable (provided that upon the occurrence of an Event of Default
described in Section 8.5, all Obligations shall become immediately due and
payable without any action by Administrative Agent);

 

(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between Borrowers
and Administrative Agent;

 

(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Administrative Agent
reasonably considers advisable;

 

(d)           Make such payments and do such acts as Administrative Agent
considers necessary or reasonable to protect its security interest in the
Collateral.  Borrowers agree to assemble the Collateral if Administrative Agent
so requires, and to make the Collateral available to Administrative Agent as
Administrative Agent may designate.  Each Borrower authorizes Administrative
Agent to enter the premises where the Collateral is located, to take and
maintain possession of the Collateral, or any part of it, and to pay, purchase,
contest, or compromise any encumbrance, charge, or lien which in Administrative
Agent’s determination appears to be prior or superior to its security interest
and to pay all expenses incurred in connection therewith.  With respect to any
of a Borrower’s owned premises, each Borrower hereby grants Administrative Agent
a license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Administrative Agent’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrowers held by Administrative Agent, or (ii) indebtedness at any
time owing to or for the credit or the account of Borrowers held by
Administrative Agent;

 

(f)            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Administrative Agent is hereby granted a license or other right,
solely pursuant to the provisions of this Section 9.1, to use, without charge, a
Borrower’s labels, Patents, Copyrights, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Administrative Agent’s

 

49

--------------------------------------------------------------------------------


 

exercise of its rights under this Section 9.1, Borrowers’ rights under all
licenses and all franchise agreements shall inure to Administrative Agent’s
benefit;

 

(g)           Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrowers’ premises) as Administrative Agent determines is commercially
reasonable, and apply any proceeds to the Obligations in whatever manner or
order Administrative Agent deems appropriate;

 

(h)           Administrative Agent may credit bid and purchase at any public
sale; and

 

(i)            Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.

 

9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Administrative Agent (and any of Administrative Agent’s designated
officers, or employees) as such Borrower’s true and lawful attorney to: 
(a) send requests for verification of Accounts or notify account debtors of
Administrative Agent’s security interest in the Accounts; (b) endorse such
Borrower’s name on any checks or other forms of payment or security that may
come into Administrative Agent’s possession; (c) sign such Borrower’s name on
any invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral; (e) make, settle, and
adjust all claims under and decisions with respect to such Borrower’s policies
of insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Administrative
Agent determines to be reasonable; and (g) to file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral.  The appointment of Administrative Agent as each
Borrower’s attorney in fact, and each and every one of Administrative Agent’s
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully repaid and performed and Administrative Agent’s
obligation to provide Credit Extensions hereunder is terminated.

 

9.3          Accounts Collection.  At any time after the occurrence and during
the continuance of an Event of Default, Administrative Agent may notify any
Person owing funds to Borrowers of Administrative Agent’s security interest in
such funds and verify the amount of such Account.  Borrowers shall collect for
Administrative Agent all amounts owing to Borrowers, receive in trust all such
payments as Administrative Agent’s trustee, and immediately deliver such
payments to Administrative Agent in their original form as received from the
account debtor, with proper endorsements for deposit.

 

9.4          Administrative Agent Expenses.  If Borrowers fail to pay any
amounts or furnish any required proof of payment due to third persons or
entities, as required under the terms of this Agreement, then Administrative
Agent may do any or all of the following after reasonable notice to Borrowers: 
(a) make payment of the same or any part thereof; (b) set up such reserves under
the a loan facility in Section 2.1 as Administrative Agent deems necessary to

 

50

--------------------------------------------------------------------------------


 

protect Administrative Agent and the Lenders from the exposure created by such
failure; or (c) obtain and maintain insurance policies of the type discussed in
Section 6.7 of this Agreement, and take any action with respect to such policies
as Administrative Agent deems prudent.  Any amounts so paid or deposited by
Administrative Agent shall constitute Administrative Agent Expenses, shall be
immediately due and payable, and shall bear interest at the then applicable rate
hereinabove provided, and shall be secured by the Collateral.  Any payments made
by Administrative Agent shall not constitute an agreement by Administrative
Agent to make similar payments in the future or a waiver by Administrative Agent
of any Event of Default under this Agreement.

 

9.5          Administrative Agent’s Liability for Collateral.  So long as
Administrative Agent complies with reasonable banking practices, Administrative
Agent shall not in any way or manner be liable or responsible for:  (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other person whomsoever.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers.

 

9.6          Shares.  Borrowers recognize that Administrative Agent may be
unable to effect a public sale of any or all the Shares, by reason of certain
prohibitions contained in federal securities laws and applicable state and
provincial securities laws or otherwise, and may be compelled to resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Borrowers acknowledge and agree that any such private sale may result
in prices and other terms less favorable than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner.  Administrative
Agent shall be under no obligation to delay a sale of any of the Shares for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under federal securities laws or under applicable
state and provincial securities laws, even if such issuer would agree to do so. 
Upon the occurrence of an Event of Default which continues, Administrative Agent
shall have the right to exercise all such rights as a secured party under the
Code as it, in its sole judgment, shall deem necessary or appropriate, including
without limitation the right to liquidate the Shares and apply the proceeds
thereof to reduce the Obligations.  Effective only upon the occurrence and
during the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Administrative Agent (and any of Administrative Agent’s designated
officers, or employees) as such Borrower’s true and lawful attorney to enforce
such Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make to Administrative Agent or a Borrower any payments or
distributions respecting the Shares which are owing to such Borrower.

 

9.7          Remedies Cumulative.  Administrative Agent’s and the Lenders’
rights and remedies under this Agreement, the Loan Documents, and all other
agreements shall be cumulative.  Administrative Agent for itself and on behalf
of the Lenders shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Administrative Agent or any Lender of one right or remedy shall be deemed an
election, and no waiver by Administrative Agent or any Lender of any Event of
Default on a

 

51

--------------------------------------------------------------------------------


 

Borrower’s part shall be deemed a continuing waiver.  No delay by Administrative
Agent or any Lender shall constitute a waiver, election, or acquiescence by it. 
No waiver by Administrative Agent or any Lender shall be effective unless made
in a written document signed on behalf of Administrative Agent and/or such
Lender and then shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

9.8          Demand; Protest.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Administrative Agent on which Borrowers may in
any way be liable.

 

10.          The Administrative Agent.

 

10.1        Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)           The provisions of Section 10 are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents and each of the other Lenders (in their respective
capacities as a Lender) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, and (ii)  appoint and authorize
the Administrative Agent to act as the agent of the Lenders for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
hereunder and under any of the other Loan Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to

 

52

--------------------------------------------------------------------------------


 

the benefits of all provisions of this Section and Section 14 (including
Section 10.7, as though such co-agents, sub-agents and attorneys-in-fact were
the collateral agent under the Loan Documents) as if set forth in full herein
with respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.

 

10.2        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

10.3        Exculpatory Provisions.  The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

 

(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Laws or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Laws; and

 

(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to any Borrower or
any of its Affiliates that is

 

53

--------------------------------------------------------------------------------


 

communicated to or obtained by any Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9 and 14.5), or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3.1,
Section 3.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.4        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, FX Contracts or the provision of Cash Management Services,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit, FX Contracts or the provision of Cash Management
Services.  The Administrative Agent may consult with legal counsel (who may be
counsel for any of the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or percentage of Lenders as shall be provided for herein or in the other Loan
Documents) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from

 

54

--------------------------------------------------------------------------------


 

acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or such other number or percentage of Lenders
as shall be provided for herein or in the other Loan Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Loans.

 

10.5        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender or
Borrower referring to this Agreement, describing such default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such default or Event of Default as it shall deem
advisable in the best interest of the lenders, or, if so specified by this
Agreement, as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action with respect to such default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

10.6        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

10.7        Indemnification.  Each of the Lenders agrees to indemnify each of
the Administrative Agent and each of its Related Parties in its capacity as such
(to the extent not

 

55

--------------------------------------------------------------------------------


 

reimbursed by Borrowers or any other Loan Party pursuant to any Loan Document
and without limiting the obligation of Borrowers or any other Loan Party to do
so) according to its Aggregate Exposure Percentage in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, in accordance with its Aggregate
Exposure Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or such other Person under or in
connection with any of the foregoing and any other amounts not reimbursed by
Borrowers or such other Loan Party; provided that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

10.8        Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.9        Successor Administrative Agent.

 

(a)           Administrative Agent may at any time give notice of its
resignation to the Lenders and Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrowers, to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above and be an
Eligible Assignee.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to
Borrowers and such Person remove such

 

56

--------------------------------------------------------------------------------


 

Person as Administrative Agent and, in consultation with Borrowers, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of Section 10 and
Section 14.2, 14.8, 14.10, 14.10, 14.11, and 14.12 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

 

10.10      Collateral and Guaranty Matters.

 

(a)           The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(i)            to release any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document (1) upon the
Discharge of Obligations, (2) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (3) subject
to Section 14.4, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)           to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) of the
definition of Permitted

 

57

--------------------------------------------------------------------------------


 

Liens; and to release any guarantor from its obligations under any guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents;

 

(b)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any guarantor from its obligations under any guaranty; and

 

(c)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated), by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.5, 14.2, 14.8, 14.10, 14.10, 14.11, and 14.12) allowed in
such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 14.2, 14.8, 14.10, 14.10, 14.11, and
14.12.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to

 

58

--------------------------------------------------------------------------------


 

authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

10.12      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the “Bookrunners”, “Arrangers” or “Lead Arrangers” that
may be listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

10.13      Survival.  This Section shall survive the Discharge of Obligations.

 

11.          NOTICES.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered:  (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Administrative Agent or a Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

If to Borrowers:                                                          Tabula
Rasa Healthcare, Inc.
228 Strawbridge Drive
Moorestown, NJ 08057
Attn:  Brian Adams, CFO
FAX:  (856) 273-0254
EMAIL:  badams@carekinesis.com

 

Morgan, Lewis & Bockius
1701 Market Street
Philadelphia, PA 19103-2921
Attn:  Jeffrey P. Bodle
FAX:  (215) 963-5001
EMAIL:  jeffrey.bodle@morganlewis.com

 

If to Administrative

Agent:                                                                                                           
WESTERN ALLIANCE BANK
55 Almaden Blvd.
San Jose, CA 95113
Attn:  Note Department
FAX:  (408) 282-1681
EMAIL:  notedepartment@bridgebank.com

 

59

--------------------------------------------------------------------------------


 

and

 

WESTERN ALLIANCE BANK
12011 Sunset Hills Road, Suite 425
Reston, VA 20190
Attn:  Brian McCabe, Vice President
FAX:  (703) 964-1620
EMAIL:  brian.mccabe@bridgebank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

12.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement and all other Loan Documents (except as otherwise expressly
provided in any of the Loan Documents) shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
principles of conflicts of law.  Borrowers, Administrative Agent and the Lenders
each hereby submits to the exclusive jurisdiction of the state and Federal
courts located in the County of Santa Clara, State of California.  BORROWERS,
ADMINISTRATIVE AGENT AND THE LENDERS EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  This Section shall survive the
Discharge of Obligations.

 

13.          JUDICIAL REFERENCE PROVISION.

 

13.1        In the event the jury trial waiver set forth above is not
enforceable, the parties elect to proceed under this judicial reference
provision.

 

13.2        With the exception of the items specified in Section 13.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other Loan Document, will be
resolved by a reference proceeding in California in accordance with the
provisions of Sections 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding.  Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

60

--------------------------------------------------------------------------------


 

13.3        The matters that shall not be subject to a reference are the
following:  (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver, and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions).  This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv).  The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

 

13.4        The referee shall be a retired judge or justice selected by mutual
written agreement of the parties.  If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative).  A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

13.5        The parties agree that time is of the essence in conducting the
reference proceedings.  Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

13.6        The referee will have power to expand or limit the amount and
duration of discovery.  The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever.  Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service.  All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

13.7        Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. 
All proceedings and hearings conducted before the referee, except for trial,
shall be conducted without a court reporter, except that when any party so
requests, a court reporter will be used at any hearing conducted before the
referee, and the referee will be provided a courtesy copy of the transcript. 
The party making such a request shall have the obligation to arrange for and pay
the court reporter.  Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

61

--------------------------------------------------------------------------------


 

13.8        The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California.  The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding.  The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication.  The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference.  Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

13.9        If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration.  The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through § 1294.2 of the CCP as amended from time to time.  The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

13.10      THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

14.          GENERAL PROVISIONS.

 

14.1        Successors and Assigns; Participations and Assignments.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 14.1(e) (and any other

 

62

--------------------------------------------------------------------------------


 

attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the Loans
at the time owing to it); provided that (in each case with respect to any
Facility) any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments and/or the Loans at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than Five Million
Dollars ($5,000,000) unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment by a Lender except to the extent required by paragraph (b)(i)(B) of
this Section and, in addition:

 

63

--------------------------------------------------------------------------------


 

(A)          the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of Three Thousand Five Hundred
Dollars ($3,500); provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent any such administrative questionnaire as the Administrative
Agent may request.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust
established for, or owned and operated for the primary benefit of, a natural
Person).

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Revolving Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under

 

64

--------------------------------------------------------------------------------


 

applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.9, 2.10, 14.2, 14.8, 14.10, 14.11, 14.12, and 14.13
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, a holding company, investment
vehicle or trust established for, or owned and operated for the primary benefit
of, a natural Person or any Loan Party or any of any Loan Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.10(e) and 10.7 with respect to any payments made by
such Lender to its Participant(s).

 

65

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 14.5). 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.9 and 2.10 (subject to the requirements and limitations therein,
including the requirements under Section 2.10(f) (it being understood that the
documentation required under Section 2.10(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 14.1(b); provided that such
Participant (A) agrees to be subject to the provisions of Section 2.12 as if it
were an assignee under Section 14.1(b); and (B) shall not be entitled to receive
any greater payment under Sections 2.9 and 2.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.12 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 14.13 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.8(j) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            Notes.  The Borrowers, upon receipt by the Borrowers of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 14.1.

 

66

--------------------------------------------------------------------------------


 

(g)           Representations and Warranties of Lenders.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the Revolving
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Revolving Commitments and Loans for its own account in the ordinary course of
its business and without a view to distribution of such Revolving Commitments
and Loans within the meaning of the Securities Act or the Exchange Act, or other
federal securities laws (it being understood that, subject to the provisions of
this Section, the disposition of such Revolving Commitments and Loans or any
interests therein shall at all times remain within its exclusive control).

 

14.2        Indemnification.  The Borrowers shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrowers or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

14.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

14.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

14.5        Amendments and Waivers.

 

(a)           Neither this Agreement, nor any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section.  The Required Lenders and each Loan Party
to the relevant Loan

 

67

--------------------------------------------------------------------------------


 

Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (i) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
or waiver of the application of Section 2.3(b) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (A)) or waive,
postpone or extend the scheduled date of any payment thereof, or alter the
amount or extend the expiration date of any Lender’s Revolving Commitment
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section without the written consent of such Lender; (C) amend the definition of
Required Lenders, consent to the assignment or transfer by the Borrowers of any
of their rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release any of
guarantors from their obligations under any guaranty, in each case without the
written consent of all Lenders; (D) amend, modify or waive the pro rata
requirements of Section 2.7 in a manner that adversely affects Lenders without
the written consent of each Lender; (E) reduce the percentage specified in the
definition of Required Lenders without the written consent of all Required
Lenders; (F) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; or (G) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Lenders without the written consent of each Lender.  Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

(b)           Notwithstanding anything to the contrary contained in
clause (a) above, in the event that the Borrower or any other Loan Party, as
applicable, requests that this Agreement or any of the other Loan Documents, as
applicable, be amended or otherwise modified in a manner which would require the
consent of all of the Lenders and such amendment or other modification is agreed
to by the Borrowers and/or such other Loan Party, as applicable, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrowers
and/or such other Loan Party, as applicable, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document, as applicable, may
be amended without the consent of the Lender or Lenders who are unwilling to
agree to such amendment or other modification (each, a “Minority Lender”), to
provide for:

 

68

--------------------------------------------------------------------------------


 

(i)            the termination of the Commitments of each such Minority Lender;

 

(ii)           the assumption of the Loans and Commitments of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.12; and

 

(iii)          the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrowers, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

 

(c)           The Administrative Agent may, with the consent of the Borrowers
only, amend, modify or supplement this Agreement or any of the Loan Documents to
cure any omission, mistake or defect.

 

(d)           Notwithstanding any provision herein to the contrary but subject
to the proviso in clause (a) above, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrowers, (i) to add one or more additional
credit or term loan facilities to this Agreement and to permit all such
additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.

 

14.6        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

14.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

14.8        Survival.  Each party’s obligations under this Section shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Revolving Commitments
and the Discharge of Obligations.  The obligations of Borrowers to indemnify
Administrative Agent and Lenders with respect to the expenses, damages, losses,
costs and liabilities described in Section 14.2 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Administrative Agent or Lenders have run.

 

69

--------------------------------------------------------------------------------


 

14.9        Confidentiality.  In handling any confidential information
Administrative Agent and all employees and agents of Administrative Agent,
including but not limited to accountants, shall exercise the same degree of care
that it exercises with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or affiliates of Administrative
Agent in connection with their present or prospective business relations with
each Borrower, provided that such subsidiaries or affiliates agree to be bound
by the confidentiality obligations contained herein; (ii) to prospective
transferees or purchasers of any interest in the Credit Extensions, provided
that such prospective transferees or purchasers agree to be bound by the
confidentiality obligations contained herein; (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order; (iv) as
may be required in connection with the examination, audit or similar
investigation of Administrative Agent; and (v) as Administrative Agent may
determine in connection with the enforcement of any remedies hereunder. 
Confidential information hereunder shall not include information that either: 
(a) is in the public domain or in the knowledge or possession of Administrative
Agent when disclosed to Administrative Agent, or becomes part of the public
domain after disclosure to Administrative Agent through no fault of
Administrative Agent; or (b) is disclosed to Administrative Agent by a third
party, provided Administrative Agent does not have actual knowledge that such
third party is prohibited from disclosing such information.

 

14.10      Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of in-house and
outside counsel for the Administrative Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
(including, without limitation, in connection any syndication of the
Facilities), or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made  or participated in hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

14.11      Reimbursement by Lenders.  To the extent that the Borrowers or any
other Loan Party pursuant to any other Loan Document for any reason fails
indefeasibly to pay any amount required under Section 14.2 and 14.10 to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party thereof, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party thereof, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Aggregate Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss,

 

70

--------------------------------------------------------------------------------


 

claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this Section are subject to the provisions of Section 2.10(e).

 

14.12      Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

14.13      Adjustments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 9.1(a), receive any payment of all or part of
the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrowers or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrowers or any other Loan Party, as the case may be,
against any and all of the obligations of the Borrower or such other Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand

 

71

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such other Loan Party may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender or any of its Affiliates
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate thereof from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.

 

14.14      Acknowledgements.  The Borrowers hereby acknowledge that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

14.15      Payments Set Aside.  To the extent that any payment or transfer by or
on behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section shall survive the Discharge of Obligations.

 

72

--------------------------------------------------------------------------------


 

14.16      Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 14.5) to take any action
requested by the Borrowers having the effect of releasing any Collateral or
Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 14.5 or (ii) under the circumstances described in
clause (b) below.

 

(b)           Upon the Discharge of Obligations, the Collateral shall be
released from the Liens created hereunder and the other Loan Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

14.17      Patriot Act.  Each Lender and the Administrative Agent (for itself
and not on behalf of any other party) hereby notifies Borrowers that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
names and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Borrowers in accordance with
the Patriot Act.  Borrowers will, and will cause each of its respective
Subsidiaries to, provide, to the extent commercially reasonable or required by
any Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

14.18      Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of

 

73

--------------------------------------------------------------------------------


 

any rights with respect to any such liability under this Agreement or any other
Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

14.19      Transitional Arrangements.  On the Closing Date, this Agreement shall
amend, restate and supersede the Prior Loan Agreement in its entirety, except as
provided in this Section.  On the Closing Date, the rights and obligations of
the parties evidenced by the Prior Loan Agreement shall be evidenced by this
Agreement and the other Loan Documents and the grant of security interest in the
Collateral by the Borrowers under the Prior Loan Agreement and the other “Loan
Documents” (as defined in the Prior Loan Agreement) shall continue under this
Agreement and the other Loan Documents, and such security interest and any other
rights and obligations which by their express terms survive the termination of
the Loan Documents shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents.  All references to the Prior Loan Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof as amended, restated, or
otherwise modified from time to time.

 

15.          CO-BORROWERS.

 

15.1        Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Administrative Agent and any Lender may proceed against one
Borrower to enforce the Obligations without waiving its right to proceed against
any other Borrower.  This Agreement and the Loan Documents are a primary and
original obligation of each Borrower and shall remain in effect notwithstanding
future changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Administrative Agent and any
Borrower.  Each Borrower shall be liable for existing and future Obligations as
fully as if all of the Credit Extensions were advanced to such Borrower. 
Administrative Agent may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation advance request forms and compliance certificates.  Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of all
Borrowers, to act as disbursing agent for receipt of any Credit Extensions on
behalf of each Borrower and to apply to Administrative Agent on behalf of each
Borrower for any Credit Extension, any waivers and any consents.  This
authorization cannot be revoked, and Administrative Agent need not inquire as to
one Borrower’s authority to act for or on behalf of another Borrower.

 

15.2        Subrogation and Similar Rights.  Notwithstanding any other provision
of this Agreement or any other Loan Document, each Borrower irrevocably waives,
until all Obligations are paid in full and the Lenders have no further
obligation to make Credit Extensions to Borrowers, all rights that it may have
at law or in equity (including, without limitation, any law subrogating a
Borrower to the rights of Administrative Agent or any Lender under the Loan
Documents) to seek contribution, indemnification, or any other form of
reimbursement from any

 

74

--------------------------------------------------------------------------------


 

other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by a Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by a Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise. 
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Administrative Agent and such payment shall
be promptly delivered to Administrative Agent for application to the
Obligations, whether matured or unmatured.

 

15.3        Waivers of Notice.  Each Borrower waives, to the extent permitted by
law, notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default except as
set forth herein; notice of the amount of the Obligations outstanding at any
time; notice of any adverse change in the financial condition of any other
Borrower or of any other fact that might increase a Borrower’s risk; presentment
for payment; demand; protest and notice thereof as to any instrument; and all
other notices and demands to which a Borrower would otherwise be entitled by
virtue of being a co-borrower or a surety.  Each Borrower waives any defense
arising from any defense of any other Borrower, or by reason of the cessation
from any cause whatsoever of the liability of any other Borrower. 
Administrative Agent’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Administrative Agent thereafter to demand strict
compliance and performance therewith.  Each Borrower also waives any defense
arising from any act or omission of Administrative Agent that changes the scope
of a Borrower’s risks hereunder.  Each Borrower hereby waives any right to
assert against Administrative Agent, and any Lender, any defense (legal or
equitable), setoff, counterclaim, or claims that such Borrower individually may
now or hereafter have against another Borrower or any other Person liable to
Administrative Agent, or any Lender, with respect to the Obligations in any
manner or whatsoever.

 

15.4        Subrogation Defenses.  Until all Obligations are paid in full and
the Lenders have no further obligation to make Credit Extensions to Borrowers,
each Borrower hereby waives any defense based on impairment or destruction of
its subrogation or other rights against any other Borrower and waives all
benefits which might otherwise be available to it under California Civil Code
Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and
California Code of Civil Procedure Sections 580a, 580b, 580d and 726, as those
statutory provisions are now in effect and hereafter amended, and under any
other similar statutes now and hereafter in effect.

 

15.5        Right to Settle, Release.

 

(a)           The liability of Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Administrative Agent may now or hereafter have against any other
Person, including another Borrower, or property with respect to any of the
Obligations.

 

75

--------------------------------------------------------------------------------


 

(b)           Without notice to any given Borrowers and without affecting the
liability of any given Borrowers hereunder, Administrative Agent may
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to any other Borrower by written
agreement with such other Borrower, (ii) grant other indulgences to another
Borrower in respect of the Obligations, (iii) modify in any manner any documents
relating to the Obligations with respect to any other Borrower by written
agreement with such other Borrower, (iv) release, surrender or exchange any
deposits or other property securing the Obligations, whether pledged by a
Borrower or any other Person, or (v) compromise, settle, renew, or extend the
time for payment, discharge the performance of, decline to enforce, or release
all or any obligations of any guarantor, endorser or other Person who is now or
may hereafter be liable with respect to any of the Obligations.

 

15.6        Subordination.  All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and a
Borrower holding the indebtedness shall take all actions reasonably requested by
Administrative Agent to effect, to enforce and to give notice of such
subordination.

 

16.          NOTICE OF FINAL AGREEMENT.  NOTICE OF FINAL AGREEMENT.  BY SIGNING
THIS AGREEMENT EACH PARTY REPRESENTS AND AGREES THAT:  (A) THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[SIGNATURE PAGE FOLLOWS]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BORROWERS:

 

 

 

 

TABULA RASA HEALTHCARE

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

CAREKINESIS, INC.

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

CAREVENTIONS, INC.

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

J. A. ROBERTSON, INC.

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MEDLIANCE LLC

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

CK SOLUTIONS, LLC

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

TRCRD, INC.

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

TRSHC HOLDINGS, LLC

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

SINFONIA HEALTHCARE CORPORATION

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

 

SINFONIARX, INC.

 

 

 

 

By:

/s/ BRIAN W. ADAMS

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

WESTERN ALLIANCE BANK

 

 

 

By:

/s/ BRIAN MCCABE

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

LENDERS:

 

 

 

WESTERN ALLIANCE BANK

 

 

 

By:

/s/ BRIAN MCCABE

 

Title:

Vice President

 

--------------------------------------------------------------------------------